Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





THE CITY OF EL PASO, TEXAS,

                                    Appellant,

v.

MOMAR, L.P.,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-08-00237-CV

Appeal from
 County Court at Law No. 5

of El Paso County, Texas

(TC # 2007-4830)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is an agreed motion to dismiss this appeal pursuant to Tex.R.App.P.
42.1(a)(2) because the parties have entered into a settlement agreement and have agreed that the
appeal should be dismissed.  We grant the motion and dismiss the appeal.  Because the motion does
not reflect that the parties have made any agreement regarding costs, we assess costs against The City
of El Paso.  See Tex.R.App.P. 42.1(d).

February 3, 2010                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.